Citation Nr: 0605617	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-31 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.  He was wounded in action in Korea in March 
1953 and received the Purple Heart Medal.  He was honorably 
discharged for the purposes of reenlistment.  The veteran had 
a second period of service from September 1953 to February 
1958, from which he was discharged under conditions other 
than honorable.  See a decision of the Board for Correction 
of Naval Records dated 21 March 1980.  

As will be discussed below, contentions in this case revolve 
around the veteran's first period of (honorable) military 
service.  The character of his discharge from his second  
period of (other than honorable) service is not relevant to 
the Board's deliberations.

The veteran died in August 2000.  The appellant is the 
veteran's surviving spouse.

This appeal arose from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO) which denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.    


FINDINGS OF FACT

1. The veteran died in August 2000.  The competent medical 
evidence of record indicates that the cause of the veteran's 
death was infection and sepsis, leading to failure of 
multiple organs, including the liver.

2. At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling; and a gunshot wound to the 
buttock, evaluate as 10 percent disabling.  A combined 80 
percent disability rating was in effect.

3. The medical evidence indicates that a service-connected 
disability did not cause or contribute to the cause of the 
veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.  In the interest of clarity, the Board will 
initially review various laws generally pertaining to the 
issue on appeal. The Board will then move on to an analysis 
of the issue.

The Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA). 
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA]. 

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Crucially, a letter was sent to the 
appellant in March 2001 which was specifically intended to 
address the requirements of the VCAA.  That letter detailed 
the evidence needed to substantiate her claim for service 
connection for the cause of the veteran's death, to include 
evidence showing a relationship between the cause of death 
and injury, disease or event in service.  See the March 27, 
2001 VCAA letter, page 2.  In addition, the appellant was 
notified by the September 2003 statement of the case (SOC) of 
the pertinent law and regulations, to include the VCAA, as 
well as the particular deficiencies in the evidence with 
respect to her claim.  In particular, the SOC informed the 
veteran that the medical evidence of record did not establish 
that the veteran had hepatitis C, as she had contended; nor 
did the evidence of record establish that the veteran died of 
liver disease in  any event.  See the September 8, 2003 SSOC, 
page 9.
 
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the March 
2001 letter, the RO informed the appellant that VA would help 
him get such things as "medical records, employment records, 
or records from other Federal agencies" but that she must 
provide enough information about these records so that they 
could be requested on her behalf.  See the March 27, 2001 
VCAA letter, page 1.  The RO also advised that appellant that 
it would obtain a VA medical opinion if it was necessary to 
make a decision in her claim.  [As detailed below, two 
medical opinions were in fact obtained.]

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2001 letter informed the appellant that she "must 
give us enough information about [medical records] so that we 
can request them from the agency who has them.  It's still 
your responsibility to make sure these records are received 
by us."  The appellant was provided with VA Forms 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, to authorize the RO's 
retrieval of medical records on the appellant's behalf.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The March 27, 2001 VCAA letter stated in 
pertinent part as follows: "if you have additional evidence 
you would like considered in regard to your claim please send 
the evidence . . .  to the address at the top of this 
letter."  The Board believes that this request substantially 
complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
appellant that she could submit or identify evidence other 
than what was specifically requested by the RO.

Based on the above record, the Board concludes that the 
appellant has been amply and correctly informed of what is 
required of her and of VA in connection with her claim.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the appellant's claim was initially adjudicated by the RO in 
November 2002, after she was provided with VCAA notice in 
March 2001.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. 
In particular, it appears that all post-service medical 
treatment records, to include the report of the veteran's 
terminal hospitalization in August 2000, have been obtained.  
The certificate of death and the autopsy report have been 
obtained and associated with the claims folder.  In addition, 
the RO obtained two medical opinions, which will be discussed 
below.

It appears that certain of the veteran's service medical 
records may be missing.  However, such records are not 
crucial to the outcome of this case.  As discussed below, the 
outcome hinges on medical nexus evidence. 

In a February 2006 Appellant's Brief, the veteran's 
accredited representative, no doubt realizing the weakness of 
the claim in light of the evidence in the file, requested 
that the Board obtain and Independent Medical Expert (IME) 
opinion "to determine the etiology of the veteran's 
hepatitis and whether it is [as] least as likely as not that 
the veteran's hepatitis played a role in the production of 
his death." 

The law and VA regulations provide that the Board may obtain 
an advisory medical opinion from an independent medical 
expert (IME opinion) when, in its opinion, a medical opinion 
is warranted by the medical complexity or controversy 
involved in the appeal.  See 38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. § 20.901(d) (2005). The necessity of obtaining such 
an opinion is left to the discretion of the Board. 
See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).

In this case, for reasons expressed immediately below, the 
Board concludes that the medical evidence of record is 
sufficient and that the issue being decided herein does not 
present an issue of medical complexity or controversy. 

The appellant's request for an IME opinion is based on an 
inaccurate premise, namely that the veteran had hepatitis.  
As will be discussed in detail below, each of the two medical 
opinions in the record clearly indicate that the veteran did 
not in fact have hepatitis.  There is no competent medical 
evidence to the contrary.  Thus, there exists neither 
complexity or controversy, and an IME opinion is accordingly 
not necessary.

The Court has held that VA's statutory duty to assist is not 
a license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim.  See Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
If the appellant was dissatisfied with the two opinions 
already in the record, she was free to seek another medical 
opinion.  She did not.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is the claimant's responsibility to support a claim fro 
VA benefits].

Accordingly, an IME opinion is not necessary.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005). The appellant has been ably represented by her 
accredited representative.  She was given the opportunity to 
provide testimony at a personal hearing; she specifically 
declined to do so in her October 2003 substantive appeal.

The Board will therefore move on to a decision on the merits.



Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.304 (2004).  

Notwithstanding the lack of a evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d) (2004).

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2005). With respect to alcohol and drug 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  
Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs. 



Service connection - cause of death

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability. 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2005).

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death. The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran. 38 C.F.R. § 3.312(a) (2005).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death. In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death. It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death. 38 C.F.R. § 3.312(b) 
(2005).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability. In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions. 38 C.F.R. § 3.312(c)(2) (2005).

In order to establish service connection for the cause of 
death, there must be 
(1) evidence of death; (2) evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Factual background

The basic facts in this case are as follows.  The veteran, 
who had a long history of  alcohol abuse, died in August 
2000.  According to the death certificate, the immediate 
cause of death was sepsis due to liver failure.  An autopsy 
was performed.   In pertinent part, the report stated that:

At autopsy, there was extensive lower left lobe 
pneumonia.  Numerous gram-positive cocci in clusters 
were identified.  This is likely to be the focus of 
infection that led to the development of septicemia, 
followed by multisystem organ failure that led to the 
patient's death.  Additionally, this patient had 
multiple infected ulcers on his lower extremities.  
These could also have been the cause of infection.

 At the time of his death, the veteran was service connected 
for post-traumatic stress disorder (PTSD), evaluated 70 
percent disabling; and gunshot wound, buttocks, evaluated 10 
percent rating.  A combined 80 percent disability rating was 
in effect since August 22, 1997. 

Analysis

The appellant has advanced two theories concerning the 
veteran's death.  The Board will address these in turn.

The hepatitis C theory

The appellant first contends that the veteran contracted 
hepatitis C in military service (either due to blood 
transfusions done in connection with his service-connected 
gunshot wound or tattoos in service); that the hepatitis C 
caused liver disease; and that the liver disease caused or 
contributed to the cause of the veteran's death.

The Board initially observes that each link in the chain of 
causality must be established in order for service connection 
for the cause of the veteran's death to be allowed.  The 
Board also observes that the appellant has herself presented 
no competent medical evidence specifically concerning her 
theory, instead relying on her own readings of medical 
evidence of record.

 With respect to the existence of hepatitis C, the appellant 
points to medical reports dating close to the veteran's death 
which indicate a history of hepatitis C.  In particular, the 
terminal hospitalization report from August 2000 includes, 
under "past medical history", "history of known hepatitis 
C viral infection."  In addition, the appellant points to 
the autopsy report, which stated in pertinent part "The 
liver showed minimal inflammation with marked fibrosis 
consistent with grade 1, stage 4 chronic hepatitis C." 

There is competent medical evidence against the claim on this 
point in the form of two VA medical opinions, each of which 
indicate that the veteran did not in fact have hepatitis C.  
J.S., M.D. opined in September 2001 as follows:  "There is 
no record that the veteran had hepatitis C verified by 
polymerase chain reaction.  The record does show that he was 
alcohol dependent and in all likelihood had alcohol related 
liver disease."  M.O., M.D. used virtually identical 
language in her September 2002 opinion.  She noted that a 
review of the file indicated that the first reference to 
hepatitis C was in August 2000, shortly before his death; 
that there was no corroboration of this anywhere in the file; 
and that the veteran declined hepatitis C screening in April 
2000.  

 Dr. M.O. went on to state as follows:

With regard to the autopsy report, the pathologist was 
given the patient's medical history including the 
diagnosis of Hepatitis C.  The autopsy found liver 
changes which the pathologist described as consistent 
with Hepatitis C.  This does not mean that the changes 
could only be due to Hepatitis C.  The liver changes 
could be due to other causes as well.  The autopsy did 
not include any tests which would establish that the 
Hepatitis C virus was present.  [Emphasis as in 
original.] 
   
The Board additionally observes that the two medical 
opinions, each indicating that there is no confirmed 
diagnosis of hepatitis C, appear to be congruent with the 
veteran's medical history, which shows a long history of 
alcoholic liver disease but no diagnoses of hepatitis.   See, 
e.g., the report of an August 1981 VA hospitalization, almost 
two decades before the veteran's death, which includes a 
diagnosis of "alcoholic liver disease (biopsy 7-80 
consistent with fatty changes)".  

There is no competent medical opinion evidence to the 
contrary.  To the extent that the appellant and her 
representative allege that the diagnosis should be hepatitis 
C, it is now well-settled that as lay persons without medical 
training they are not competent to attribute symptoms to a 
particular cause or to otherwise comment on medical matters 
such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The appellant has had ample opportunity to 
provide competent medical opinion evidence in support of her 
claim; she has not done so.  See 38 U.S.C.A. § 5107(a) (West 
2002 [it is the claimant's responsibility to support a claim 
for VA benefits].

The Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the two 
unfavorable medical opinions, in the context of and 
consistent with the veteran's entire negative medical 
history, far outweigh the vague references to a history of 
hepatitis C which were made part of the medical history 
shortly before the veteran's death.  As for the autopsy 
report, Dr. M.O. indicated that the term "consistent with 
hepatitis C" does not necessarily mean that hepatitis C was 
in fact present.  The autopsy report does not, in fact 
specifically indicate that hepatitis C was present.

In short, the Board finds that the competent medical evidence 
of record does not indicate that the veteran in fact had 
hepatitis C.  The theory fails on that basis.
For the sake of completeness, however, the Board will also 
address the remaining two links in the theory. 

With respect to the relationship between the veteran's 
military service and the alleged hepatitis C, discussion of 
any purported in-service cause of hepatitis C, such as blood 
transfusions or tattoos, is useless in the absence of the 
disease.  

Concerning the third link, namely that liver disease (of 
whatever origin) caused the   
veteran's death, the competent medical evidence indicates 
otherwise.  Both the autopsy report and the opinion of Dr. 
M.O. indicate that the cause of death was sepsis due to 
infection.  Dr. M.O. stated as follows:

In any case, the patient did not die from liver disease.  
He died from sepsis, a disseminated infection, which 
caused failure of many of his organs.  The pathologist 
thought that the likely cause was pneumonia of the left 
lung. . . . the cause of death was infection and sepsis, 
not liver disease.

This opinion appears to be congruent with the pathology 
report, quoted above, which indicated that infection caused 
"multisystem organ failure that led to the patient's 
death".  There is no competent medical opinion to the 
contrary.

Evidence in arguably the appellant's favor on this point is 
the death certificate, which lists "liver failure" as the 
underlying cause of death.  It is worth noting, however, that 
liver "failure" was listed in the death certificate, not 
liver "disease" as has been contended by the appellant.  
Moreover, both the terminal hospitalization report and the 
autopsy report make it clear that the liver was only one of a 
number of systems which failed due to infection.  In short, 
although the medical evidence indicates that there 
undoubtedly was liver failure, there is no medical evidence 
which suggests that liver disease caused or contributed to 
the cause of the veteran's death.  To the extent that the 
appellant contends otherwise, her opinion is entitled to no 
weight of probative value.  Any such statements offered in 
support of her claim do not constitute competent medical 
evidence and cannot be accepted by the Board. 
See Espiritu v. Derwinski, supra; see also Cromley v. Brown, 
7 Vet. App. 376, 379 (1995).

In short, at least two of the links in the chain of causation 
suggested by the appellant have not been established by 
competent medical evidence.  The Board rejects this theory.

The alcoholism theory

The appellant, through her accredited representative, has 
also advanced a completely distinct alternative theory.  
Under this theory, the veteran's service-connected PTSD 
caused his alcoholism, which in turn caused his liver 
disease, which in turn caused his death.  Again, if any one 
of the links is not established, the claim fails. 

[The Board observes that although alcoholism is considered to 
be misconduct and ordinarily may not be service connected, 
see the Board's discussion above, under Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001), veterans may be compensated 
for alcohol abuse when it is secondary to a service-connected 
disability.]

It is clear that the veteran had service-connected PTSD.  
There is no medical evidence, however, that the PTSD caused 
the veteran's alcoholism, which from the medical records 
predated any PTSD diagnosis by several decades.  In this 
connection, the Board notes that the appellant's local 
representative, in a December 2003 VA Form 646, stated as 
follows:  "We further note that the veteran suffered from 
chronic alcoholism, which was found to be secondary to his 
service-connected post-traumatic stress disorder."  The 
first part of that statement is true; the second part is not.  
The veteran's alcoholism was in fact not service connected.  
The only examination which discussed the PTSD, in August 
1997, did not diagnose alcoholism but rather found that 
depression was secondary to PTSD.

In any event, the validity of this theory rests on the matter 
of the relationship between the veteran's liver disease and 
his death.  This has been discussed above in connection with 
the first theory.  In short, the competent medical evidence 
of record indicates that the veteran did not in fact die of 
liver disease; rather, the medical evidence, including the 
autopsy report and the opinion of Dr. M.O. ascribed the death 
to infection, which caused the failure of multiple organs, 
including the liver.   This second theory, too, is fatally 
flawed, and the Board does not accept it.

The appellant, in her October 2003 substantive appeal [VA 
Form 9], stated as follows:  "Please be aware that he was 
rated 100% s/c."  Although the appellant's intent is 
somewhat unclear, the Board will assume that she was 
referring to 38 C.F.R. § 3.312(c), which has been discussed 
in the law and regulations section above.  That regulation 
provides that where a service-connected condition is 
evaluated as 100 percent disabling and affects a vital organ, 
debilitation may be assumed.  See 38 C.F.R. § 3.312(c)(3).

Contrary to the appellant's assertion, the veteran's service-
connected PTSD and gunshot wound to the buttock were not 
rated 100 percent disabling.  Moreover, even if they were, 
neither affects a vital organ.  Accordingly, to the extent 
that the appellant in fact was making an argument premised 
upon 38 C.F.R. § 3.312(c), both the facts and the law are 
contrary to her contention.

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The benefit 
sought on appeal is accordingly denied.
 

ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


